PHOTRONICS, INC. AND SUBSIDIARIESCondensed Consolidated Statements of Cash Flows(in thousands)(Unaudited) Six Months Ended May 2, May 3, 2010 2009 Cash flows from operating activities: Net income (loss) $ 9,013 $ (20,124 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization 45,863 42,027 Consolidation, restructuring, and related charges (credit) and impairment of long-lived assets (5,059 ) 3,544 Changes in assets and liabilities and other (16,054 ) 902 Net cash provided by operating activities 33,763 26,349 Cash flows from investing activities: Purchases of property, plant and equipment (31,003 ) (20,375 ) Proceeds from sale of facility 12,880 - Increase in restricted cash (1,250 ) - Distribution from joint venture - 5,000 Proceeds from sales of investments and other 255 941 Net cash used in investing activities (19,118 ) (14,434 ) Cash flows from financing activities: Repayments of long-term borrowings (40,302 ) (10,889 ) Proceeds from long-term borrowings 26,622 - Payments of deferred financing fees (1,056 ) (2,249 ) Other 71 - Net cash used in financing activities (14,665 ) (13,138 ) Effect of exchange rate changes on cash 2,891 (1,052 ) Net increase (decrease) in cash and cash equivalents 2,871 (2,275 ) Cash and cash equivalents, beginning of period 88,539 83,763 Cash and cash equivalents, end of period $ 91,410 $ 81,488 Supplemental disclosure of cash flow information: Change in accrual for purchases of property, plant and equipment $ 19,521 $ (14,542 )
